Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 1 of 12 PageID #: 93




   1
                                              U.S. DISTRICT COURT
   2
                                      EASTERN DISTRICT OF TEXAS FILED
   3
        Mr. Michael Moates, individually and on
   4    behalf of DC Chronicle, a 501(c)3 non¬                                    DEC 1 7 2020
        profit charity organization
   5                                                                          Clerk, U.S. District Court
                                                                              Eastern District of Texas
   6                   Plaintiffs,
               v.
                                                             Case No.: 4:20-cv-00896-ALM-KP
   7
       Facebook Inc., Facebook Payments Inc,
   8   Mark Zuckerberg, as Chief Executive
        Officer, Sheryl Sandberg, as Chief
   9    Operating Officer
  10
                       Defendants.
  11
  12
  13   PLAINTIFF S REPLY TO DEFENDANT'S OPPOSITION TO PLAINTIFF’S MOTION
                               FOR TEMPORARY RESTRAINING ORDER
  14
          1. It is import nt to note that the Plaintiff made multiple good faith attempts to
  15
  16          communicate with the attorneys on this matter. It should also be noted it is unclear who

  17          attorneys of record for the Defendants are at this time. There have been multiple

  18          attorneys added and removed from communications with Plaintiff. In fact, the Plaintiff
  19
              has never communicated with the attorney who filed this opposition and was unaware
  20
              they were on this litigation.
  21
  22      2. Please note that as of 17 December 2020, Plaintiffs have not been served with the

  23          Defendants Opposition to the Temporary estrai ing Order.

  24      3. Please note that any information regarding the Terms of Service is informational only as
  25
             the Plaintiff considers the Terms of Service null and void and will argue this at a later
  26
             date.
  27
  28


                                                      -1 -
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 2 of 12 PageID #: 94




   1      4. The Defendants make the claim that there is lack of evidence in the complaint and it

   2         should be noted that the Plaintiff has evidence to admit in trial.
   3
          5. At this time the Plaintiff would like to disclose a learning disability and depression and
   4
             a xiety disorders. Plaintiff requests reasonable accommodations form the court. The main
   5
             request being that anything that is in writing be allowed to be argued orally in a hearing.
   6
   7      6. Plaintiff wants to be clear that he does not simply hold Facebook Inc. liable for content

   8         but also for actions unrelated to content or publisher arguments as seen belo . The main

   9
             purpose of their argument is surrounding the First Amendment of the United States
  10
             Constitution and the Communications Decency Act while there are some things that need
  11
             to be argued on the content/publishing front they failed to address the other issues that are
  12
  13         not related to content.

  14     7. It s important to note that if the Defendants are going to request DC Chronicle be

  15
             dismissed from the lawsuit. They should not be allowed to use evidence regarding DC
  16
             Chronicle as they would no longer be a party to this lawsuit and would be unable to
  17
             defend themselves. The evidence the Plaintiff is referencing is the email sent to DC
  18
  19         Chronicle regarding a warning about one of the accounts in question. The Defendants

  20         included this in their Opposition to the Temporary Restraining Order.

  21     8. Defendants claim, Plaintiffs Amended Complaint also names Facebook Payments, Inc.,
  22
             Mark Zuckerberg, and Sheryl Sandberg as Defendants, though only Facebook has been
  23
             served. In any event, the Amended Complaint fails to articulate what role, if any, that
  24
  25         those Defendants played in the conduct alleged by Plaintiffs. See ECF No. 5.

  26         Accordingly, Defendants focus herein on the conduct alleged against Facebook, Inc

  27         however it sounds as though the attorneys for the Defendants are not talking to each
  28


                                                      -2-
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 3 of 12 PageID #: 95




   1         other. This matter has already been resolved. The expectation is that a motion to dismiss

   2         Mr. Zuckerberg, Ms. Sandberg, and Facebook Payments Inc from the lawsuit. The
   3
             Defendants are working on the language and the Pl aintiff is awaiting their purposal. The
   4
             Plaintiff had previously communicated with the attorney on this matter prior to the filing
   5
             being submitted.
   6
   7      9. It appears the Defendants are attempting to mislead the court by providing factually false

   8         information, misleading information, and omitting details to the co rt.
   Q
                 a. First, the Defendants represent that .. .Facebook has been served but in a
  10
                     subsequent email to the Plaintiff state Though t e Court s orders discussed
  11
                     having the clerk serve Facebook with your complaint, it has not yet been received
  12
  13                 (though the December 2 orders, docket number 7 and 8, were received by

  14                Facebook yesterday). The date of this email was 16 December 2020.

  15
                 b. Defendants state “Because the motion a pears only to seek relief for Pla ntiff
  16
                    Moates, and ot for Plaintiff DC C ronicle, Defendants will use t e singular
  17
                    “Plaintiff’ w en discussing the emergency motion and the plural Plaintiffs
  18
  19                when discussing the amende complaint” but then use evidence that was sent to

  20                DC Chronicle regarding the violation of rules. The Plaintiff requests this evidence

  21
                    be considered inadmissible if DC Chronicle is not allowed to proceed
  22
                    independently as it was addressed to the company rather than Moates.
  23
                 c. Defendants state “Facebook’s conduct in removing or restricting access to content
  24
  25                uploaded to its platform is protected by the Communications Decency Act

  26                ( CDA ) and the First Amendment but fail to argue how this allows for accounts

  27
  28


                                                     -A~
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 4 of 12 PageID #: 96




   1                 to be deleted or disabled, products that are sold to be rendered use ess, stealing

   2                 money for serv ces not provided, etc.

   3
                 d. Defendants claim Defendants object to the incomplete evidence contained in
   4
                     the exhibits to the unverified amended complaint. Plaintiffs purport to submit
   5
   6                 correspondence between Plaintiffs and Facebook, but the exhibits appear to have

   7                 been edited to omit Plaintiffs own messages to Facebook” however not ing was

   8                 edited. The messages from Facebook were screenshotted. The Plaintiff is happy to
   9
                     provide the messages he sent to the court and Defendants although they should
  10
                     have them as they responded to the messages.
  11
          10. Defendants claim, “To remedy the alleged harm. Plaintiffs seek monetary damages, as
  12
  13         well as an order requiring Facebook to reinstate the deactivated accounts.” Which is

  14         accurate however absent reinstatement of the account the Plaintiff seeks all data

  15
             associated with these accounts.
  16
          11. The Defendants also claim, “Instead of seeking merely to preserve the status quo pending
  17
             further litigation. Plaintiff s emergency motion demands the opposite: a ma datory
  18
  19         injunction requiring Facebook to reverse course and reinstate the same accounts it

  20         allegedly disabled.” While this is partially accurate the Plaintiffs also request that in the

  21
             order Facebook not be allowed to deactivate any remaining accounts that are active. So,
  22
             this is not just an injunction request as the Defendants put it. It is also a restraint request
  23
             to keep the accounts intact.
  24
  25     12. Facebook’s illegal anti-trust activity, fraud, violation of civil rights, data theft, and

  26         violation of contract are not covered by the First Amendment or Communications

  27        Decency Act. Also, when Facebook chooses to do business with someone, they waive
  28


                                                       -4-
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 5 of 12 PageID #: 97




   1        certain First Amendment rights. For example, Facebook Inc. entered into a contract with

   2        the Plaintiff where they made a commitment to provide a serv ce. This is called their
   3
             Terms of Sendee. Facebook cannot simply disable access to users accounts w thout cause
   4
            especially products that were sold to the Plaintiffs as that would be fraud. In fact, the
   5
             Communications Decency Act specifically states "No provider or user of an interactive
   6
   7         computer service shall be treated as the publisher or speaker of any information provided

   8        by another information co tent provider" it doesn t absolve the Defendant from

   9
             contractual agreements, violating criminal law or liability of civil actions for violating
  10
             criminal law, etc. The law protects them from what other people say and do but does not
  11
             protect them from their own actions especially if they are not acting in good fait .
  12
  13          lso, it is important to note the Communications Decency Act does not allow Defendants

  14        to unilaterally disable accounts. The law states No provider or user of an interactive

  15
             computer service shall be held liable on account of any action voluntarily taken in
  16
            good faith to restrict access to or availability of material that the provider or user
  17
             considers to be obscene, lewd, lascivious, filthy, excessively violent, harassing, or
  18
  19         otherwise objectionable, whether or not such material is constitutionally protected.” This

  20        does not allow for t e deactivation of accounts but rather the removal of content from t e

  21         site. Defendants cite La’Tiejira v. Facebook, Inc., 272 F. Supp. 3d 981, 992 which says
  22
            “At its core, the CDA bars lawsuits seeking to hold a sendee provider liable for its
  23
             exercise of a publisher s traditional editorial functions such as deciding whether to
  24
  25          ublish, withdraw, postpone, or alter content but again this is not referencing the

  26         accounts it only relates to the content. Their argument does not address private messages,

  27        non-publishing interactions such as reacting to a post or private messaging someone.
  28


                                                      -5 -
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 6 of 12 PageID #: 98




   1           Furthermore, these arguments are about content but not the use of products such as the

   2           Oculus Go the Plaintiff owns which does not publish to a platform. The device is used to
   3
               play games, watch movies, etc.
   4
           13. Plaintiff argues that Facebook Inc is not one operation and that each section should be
   5
               considered differently. For example, the Plaintiff produces no content to Oculus or
   6
   7           CrowdTangle and therefor these platforms are not subject to the CD A. Thus, the Plaintiff

   8           is not a Information Content Provider in these systems he is simply a reader. With

   9
               regard to the Oculus device Facebook Inc released an update requiring users to use
  10
               Facebook to access this device after the Plaintiff purchased it. T e original Terms of
  11
               Service when the Plaintiff bought the Oculus device make no mention of requiring a
  12
  13           Facebook account. Facebook admits this c ange saying “Previously, the platform was

  14           managed by Oculus (also known as Facebook Technologies), which has been part of

  15
               Facebook since 2014. We updated our Terms of Service and Privacy Policy on October
  16
               11th 2020, to reflect that this responsibility was transferred to Facebook, Inc. (or
  17
               Facebook Ireland Ltd. for European Region users). In practice, this means Facebook
  18
  19           manages all decisions around use, processing, retentio and sharing of your data. This

  20           c ange applies to all users.1 2 T is was not part of the original sale. It was changed less

  21           than a month before they disabled the Plai tiff s access. The Plaintiff never consented to
  22
               this change in the Terms of Service. Nor was the Plai tiff made aware of this change
  23
               until the Oculus device was disabled.
  24
  25
  26
  27
       1 https:/ /supportoculus.cem /424208161507635 See section titled Have you updated ire Terms of Service
  28   and Privacy Policy?
       2 https:/ / web.archive.org/web /20190601010218/https://ww w. oculus .com/ le gal / terms-of-service /


                                                        -6-
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 7 of 12 PageID #: 99




   1       14. In addition to the above, when the Plaintiff initially bought the device and agreed to the

   2           Terms of Service, he did not have any requirement to have a Facebook account to access
   3
               the device. At that time, he did not have to agree to Facebook s Terms of Service2
   4
           15. Facebook claims it has the First Amendment right to ban the Plaintiffs account without
   5
               cause but the CDA specifically states that good faith must exist. In addition, the Plaintiff
   6
   7           has the First Amendment right to interact with government officials in public forms. By

   8           disabling the account Defendants ha e taken a ay that First Amendment right to interact
   9
               with government in a public form. Facebook is acting as a proxy on behalf of government
  10
               officials to ban people and disable their access to a public forum3.
  11
           16. Defendants claim Plaintiff Moates appears to concede that his alleged irreparable
  12
  13           harm is rooted partially, if not entirely, in monetary loss this is completely in accurate

  14           and without merit. Outside of the monetary loss there is the loss of data, communications,

  15
               the access to a device purchased, access to business records, access to records requested
  16
               under the orders of a grand jury subpoena (that would also serve as a defense to Moates
  17
           17. Defendants state Plaintiff s account data will be retained during this litigation. As set out
  18
  19          in the attached declaration from Jenny Pricer, Facebook is preserving all of Plaintiffs

  20          known account data and will do so for the duration of this litigation but the declaration

  21
              by Jenny Pricer only states the retainment of the Facebook and Instagram accounts not
  22
              the Oculus, WhatsAp , Messenger, and CrowdTangle accounts.
  23
           18. Defendants state reinstating Plaintiff s accounts risks affirmatively harming the broader
  24
  25          Facebook community, which Facebook’s community standards are in place to protect

  26
  27
  28   3 See Knight First mendment I st, at Columbia Univ. v. Tru p and Davison v Randall




                                                       -7-
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 8 of 12 PageID #: 100




    1        but fail to provide a shred of evidence to this effect. They have not provided any evidence

    2        that the Plaintiff is a threat to the community or has caused any harm.
    3
          19. Defendants claim allegation that Facebook is in violation of the Sherman Act however,
    4
             this is not accurate. The Plaintiff alleges illegal anti-trust activity, fraud, violation of civil
    5
             rights, data theft, and breach of contract.
    6
    7            a. First Allegation - Anti-trust. Defendants has a 1 ong-documented history of

    8                purchasing other comp nies it is competing with to control the market. Currently
    9
                     the United States has pending litigation against Facebook for violation of such
   10
                     laws. (See Federal Trade Commission v Facebook Inc ). The litigation alleges
   11
                      Facebook holds monopoly power in the market for personal social networking
   12
   13                sendees ( personal social networking or personal social networking services )

   14                in the United States, which it enjoys primarily through its control of the largest
   15
                     and most profitable social network in the orld. The litigation talks about how
   16
                     Facebook took Instagram and WhatsApp out of the market because they saw them
   17
                     as competition.
   18
   19           b. Second Allegation - Fraud.

   20                    i. Defendants say that their actions are protected by the First Amendment

   21
                             and the Com unications Decency Act. However, we are not talking about
   22
                             a free account. The Plaintiff paid for services to the Defendants and the
   23
                             Defendants disabled the account after receiving over $10,000 in less than
   24
   25                        5 months. The did not provide these services. This is not only fraud but

   26                        breach of contract. Also they charged the Plaintiff $1,500 for followers 2

  27                         days before disabling his account giving him no access to the followers.
  28


                                                       -8-
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 9 of 12 PageID #: 101




    1                 ii. The Defendants also illegally charged the Plaintiffs accounts on more than

    2                    one occasion after the Plaintif withdrew consent for automatic payments.
    3
                         So not only did they take away his source of income and steal over
    4
                         $10,000 from him, they continued to attempt charges on through his bank
    5
                         after disabling his account. They even continued after consent as
    6
    7                    withdrawn. A pending complaint will be filed with the FTC, CFPB, and

    8                    Texas Attorney General s Office.

    9
                     iii. 18 USC 1038 False Information and Hoaxes states Whoever engages in
   10
                         any conduct with intent to convey false or misleading information under
   11
                         circumstances where such information may reasonably be believed and
   12
   13                    where such information indicates that an activit has taken, is taking, or

   14                    will take place that would constitute a violation of chapter 2, 10, 1 IB, 39,

   15                    40, 44, 111, or 113B of this title, section 236 of the Atomic Energy Act of
   16
                          1954 (42 U.S.C. 2284), or section 46502, the second sentence of section
   17
                         46504, section 46505 (b)(3) or (c), section 46506 if homicide or attempted
   18
   19                    ho icide is involved, or section 60123(b) of title 49 is liable in a civil

   20                    action to any party incurring expenses incident to any emergency or

   21                    investigative response to that conduct, for those expenses. It is clear that
   22
                         Facebook Inc. intended to provide misleading information when they
   23
                         made a promise to provide the data to the Plaintiff s. They also entered
   24
   25                    into a contract to provide services and goods to the Plaintiff s and the

   26                    subsequently restricted the ability of the Plaintiff to use those goods and

   27                    services.

   28


                                                   -9-
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 10 of 12 PageID #: 102




    1              c. Third Allegation - Data Theft.

    2                     i. With Regard to Facebook (Facebook TOS govern Facebook Messenger,
    3
                             Facebook Groups, Facebook Pages, as well as the platform) - When the
    4
                             Plaintiff signed up in 2014, he entered into a legally binding contract with
    5
                             Facebook Inc known as their Terms of Service. Those Terms of Service
    6
    7                        states You own all of the content and information you post on

    8                        Facebook4. By their own admission Pl intiffs own the content stored on

    9
                             their servers that they are preventing us from having.
   10
                         ii. With Regard to Instagram (Instagram TOS govern Instagram Messenger,
   11
                             Instagram Stories, and the platform as a whole) - Again when the Plaintif
   12
   13                        signed u the Terms of Service stated, “We do not claim ownership of

   14                        your content...5 Again, they have information stored on their servers that

   15
                             belong to the Plaintiff and are refusing to give that data to him.
   16
                         iii. With Regard to Oculus - Again when the Plaintiff signed up in 2019 the
   17
                             Terms of Ser ice stated, we do not claim any ownership rights in or to
   18
   19                        your User Content6. Again, they have information stored on their servers

   20                        that belong to the Plaintiff and are refusing to give that data to him.

   21
   22
   23
   24
   25
   26
   27
   28   4 https://web.archive.org/ web/20140822221741/http://www.facebook.com/ erms hp
        5 htt s:/ / www.facebook.co /hel / instagram/ termsofuse


                                                       - 10-
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 11 of 12 PageID #: 103




     1




            :/ / web.archive.org/web/20190702034402/https://www.oculus.com/legal/ terms-of-service /


                                                    - 11 -
Case 4:20-cv-00896-ALM-KPJ Document 14 Filed 12/17/20 Page 12 of 12 PageID #: 104




                              CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the foregoing instrument has

   been forwarded by first class mail [or, delivered in person, or certified mail] to
   each attomey/party of record on this date: '                       v C      .




                                             3 1 oC» Coi h fCVlc. c i
                                                    ) $ 3- u?
                                                              _ Tv H JC i

  Please list all parties/addresses to be served:

                          Ar                t {Ti 3     Af-
                                           M
                      -



    U                        £Jds                   -           i-tg. .So 0
  T lt cTd IMP?
    g\ \-ty          th rb p n-vVee fh i r l? 7 • n
